                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

JAMES ROBERT WARD, SR.,                        )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )           No. 2:18CV113 ACL
                                               )
RUANNE STAMPS, et al.,                         )
                                               )
              Defendants.                      )

                           OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff James Robert Ward, Sr.’s motion for

reconsideration. The motion will be denied.

                                              Background

       The background of this case is fully set forth in this Court’s January 18, 2019 order.

However, following is a brief recitation. Plaintiff initiated this civil action on December 12,

2018 by filing a complaint pursuant to 42 U.S.C. § 1983 against Corizon, a doctor, and two

nurses, alleging inadequate medical treatment. He sought and was granted leave to proceed in

forma pauperis. Upon initial review, the Court determined that the complaint failed to state a

claim of deliberate indifference against the medical professionals, and failed to state a claim

against Corizon. On January 18, 2019, the Court dismissed the action without prejudice.

       Plaintiff now moves for reconsideration. In support, he states he lacks legal knowledge.

He also asks to be given an unspecified amount of time to gather supporting medical information

from unspecified sources “to show that this medical system of Doctor/nursing has wrongfully

caused unnecessary and wanton infliction of pain.” (Docket No. 19 at 1). However, he states he
cannot get the records “without pay or wait until his release from prison.” Id. at 2. He asks the

Court to reopen his case, and direct him what motions he should be filing.

                                                Discussion

          Plaintiff did not frame his motion under the Federal Rules of Civil Procedure, but it can

be considered the functional equivalent of a motion under either Rule 59(e) or 60(b). Rule 59(e)

motions “serve a limited function of correcting ‘manifest errors of law or fact or to present newly

discovered evidence,’” and allow a court to correct its own mistakes in the time immediately

following judgment. Innovative Home Health Care, Inc. v. P.T.-O.T. Associates of the Black

Hills, 141 F.3d 1284, 1286 (8th Cir. 1998) (internal quotation omitted). Such motions cannot be

used to introduce new evidence, tender new legal theories, or raise arguments that could have

been presented prior to judgment. Id. Rule 60(b) allows the court to relieve a party from a final

judgment for, among other reasons, mistake, inadvertence, surprise, or excusable neglect. MIF

Realty L.P. v. Rochester Associates, 92 F.3d 752, 755 (8th Cir. 1996).            It “provides for

extraordinary relief which may be granted only upon an adequate showing of exceptional

circumstances.” U.S. Xpress Enterprises, Inc. v. J.B. Hunt Transport, Inc., 320 F.3d 809, 815

(8th Cir. 2003) (internal citation omitted).

          The Court has reviewed the motion, and will decline to alter or amend its prior judgment.

The motion does not point to any manifest errors of law or fact or any newly discovered

evidence, nor does it demonstrate exceptional circumstances warranting relief.         Plaintiff is

therefore not entitled to reconsideration of the dismissal of this action, and the motion will be

denied.

          Accordingly,




                                                  2
         IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (Docket No. 19)

is DENIED.

         IT IS HEREBY CERTIFIED that an appeal of this action would not be taken in good

faith.

         Dated this 12th day of February, 2019




                                             ___________________________________
                                                 HENRY EDWARD AUTREY
                                              UNITED STATES DISTRICT JUDGE




                                                 3
